Title: 1774 Aug. 18. Thursday.
From: Adams, John
To: 


       Mr. Badcock is of the same Mind with Major Hawley, that a Non Importation and Non Consumption Agreement will not be faithfully observed—That the Congress have not Power to inforce Obedience to their Laws—That they will be like a Legislative without an Executive.
       We had a good deal of Chatt last Evening with Mr. Bears our Landlord. By his Account, the Parade which was made, to introduce Us into Town, was a Sudden Proposal, in order to divert the Populace from erecting a Liberty Pole &c. Ingersols Friends were at the Bottom of it.
       Breakfasted at Bryants in Milford, where there are two Meeting Houses and a Church. We visited the burying Yard and the Tomb of Paines Great Grandfather R. Treat 30 years Governor and Deputy Governor died 1710, 87 Years of Age. There is an old venerable Monument over him, with an Inscription.
       About 10 We passed the Housatonnoc River, at Stratford, a River which runs up 150 Miles and more, tho it is not navigable above 10 miles. We stoped at Curtis’s. The People here all say, Boston is suffering Persecution, that now is the Time for all the rest to be generous, and that Boston People must be supported.
       Dined at Fairfield, at Bulkeleys. Mr. Elliot Eliot the new Minister of this Town came to see us. This is a County Town, and has an elegant Court House, Meeting House and Church, as well as many very elegant private Houses.
       Mr. Burr came to see us.
       After noon We rode to Quintards of Norwalk, where we are to put up, having rode 36 Miles, and having 50 Miles to N. York.
      